Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez,
a la cual se une el Juez Asociado Señor Co-rrada Del Río.
El presente recurso nos brindó la oportunidad de pautar norma sobre los requisitos con los que tiene que cumplir un acusado de delito que pretende la supresión de la evidencia ocupada, al amparo de la Regla 234 de Procedimiento Criminal, (1) como persona alegadamente agraviada por la vio-lación a su derecho constitucional a la intimidad, la priva-cidad y a que el Estado no lleve a cabo registros y allanamientos irrazonables en las áreas, lugares y propie-dades en las que éste tiene derecho a disfrutar de tales garantías. ¿Es necesario que tal acusado de delito exponga por escrito, de manera detallada y específica, en qué forma resultó agraviado por la violación del Estado a tales dere-chos y garantías constitucionales y tener legitimación ac-tiva para hacer tal pedimento?
Este caso nos ofreció, además, la oportunidad de expre-sarnos, dentro de nuestra facultad normativa, en tórno al efecto que tiene sobre la legitimación activa del promo-vente de una moción de supresión de evidencia la notifica-ción que le realizara el Departamento de Justicia sobre la confiscación del vehículo donde fue ocupada la evidencia que se pretende suprimir. La Mayoría resuelve, mediante sentencia, que el acusado de autos, aquí peticionario, tiene legitimación activa para presentar su moción de supresión de evidencia, bajo las circunstancias fácticas del “caso y controversia” ante nos, por haber sido notificado por el Es-tado de la confiscación de un vehículo de motor utilizado en la conducta o acciones delictivas imputadas. Concluye que al así actuar, el Estado reconoció, cuando menos prima fa-cie, que el aquí peticionario era el “dueño” del vehículo con-*167fiscado o una persona con “derecho o interés” en él. Con-cluye, además, que “el peticionario cumplió plenamente con las disposiciones de la Regla 234 de Procedimiento Criminal y con su jurisprudencia interpretativa, al presentar la moción de supresión de evidencia; esto es, alegó hechos específicos demostrativos de la existencia de una contro-versia sustancial, situación que requería la celebración de una vista evidenciaría”. Opinión mayoritaria, pág. 164. Respetuosamente disentimos.
I
El 25 de junio de 1999, alrededor de las 4:00 de la tarde, el agente Edgar .Ramos Vializ se encontraba prestando vi-gilancia en el Sector La Marina, intersección con la Calle José A. Vargas del Municipio de Aguadilla.(2) Cerca de las 4:30 de la tarde, observó a un individuo acercarse cami-nando al lugar y entregarle a otro una bolsa de papel, de la cual sustrajeron una bolsa plástica transparente que con-tenía múltiples ..sobres con picadura de marihuana.(3) El individuo que llegó caminando al lugar fue identificado por el agente como el Sr. Luis Echevarría Arroyo.(4) Éste se fue del lugar en una grúa color rojo rotulada “El Brujo” en el cristal delantero.(5) El otro individuo, de nombre Pedro Santiago Pérez, caminó hacia un vehículo marca Oldsmobile, que estaba estacionado al final de la Calle La Marina, depositando en el asiento delantero la bolsa que le entregó el Sr. Luis Echevarría Arroyo.(6)
Entre las 4:00 de la tarde y las 8:00 de la noche, el agente observó por lo menos tres transacciones entre el Sr. Pedro Santiago Pérez y otras personas que se acercaron a *168comprar marihuana.(7) Cada vez que se realizaba una transacción, el señor Santiago Pérez caminaba hasta el ve-hículo y sustraía del mismo la picadura de marihuana para venderla.(8) Alrededor de las 8:00 de la noche, el agente Ramos Vializ se retiró del lugar y no permaneció ningún otro agente del orden público vigilando el punto de drogas. El mencionado agente regresó veinticinco minutos más tarde, puso bajo arresto al Sr. Pedro Santiago Pérez y le hizo las advertencias correspondientes sobre sus derechos constitucionales.(9) Luego de haberlo puesto bajo arresto, el agente abrió la puerta del vehículo Oldsmobile y no encon-tró la bolsa de papel en el asiento delantero. Procedió en-tonces a registrar el vehículo, sin contar con una orden judicial, y encontró la referida bolsa de papel detrás del asiento delantero.(10) La bolsa contenía sesenta y tres so-bres con picadura de marihuana.
Por esos hechos, el 29 de junio de 1999(11) se presentó en ausencia un cargo por infracción al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico(12) contra el Sr. Luis Echevarría Arroyo. Se determinó causa, se ordenó su arresto y se le impuso una fianza ascendente a la suma de cincuenta mil dólares ($50,000).(13) El fiscal ordenó la con-fiscación del vehículo, la cual le fue notificada al señor Echevarría Arroyo el 21 de julio de 1999.(14) En la vista preliminar se determinó causa probable para acusar al aquí peticionario y se señaló el juicio para el 19 de junio de 2000.(15)
El 1ro de junio de 2000, el señor Echevarría Arroyo pre-*169sentó una Moción de Desestimación y Supresión de Evi-dencia,(16) en la cual alegó que no se había presentado evi-dencia sobre la distribución de narcóticos y solicitó la supresión de la evidencia por haberse obtenido mediante un registro ilegal. Sin embargo, no alegó que fuera el dueño del vehículo ni que tuviera su posesión física y control al momento del registro. El Ministerio Público presentó una Oposición a Moción de Desestimación y Supresión de Evi-dencia el 22 de junio de 2000, en la cual alegó que el regis-tro había sido incidental al arresto y, por lo tanto, era válido. Argüyó, además, que se había presentado la prueba necesaria para sostener la acusación en esa etapa de los procedimientos.(17) El señor Echevarría Arroyo replicó al alegar que el registro no había sido incidental al arresto y que era ilegal, por lo cual era procedente la supresión de la evidencia. (18)
El 3 de agosto de 2000, el Tribunal de Primera Instancia celebró una vista no evidenciaría, en la cual se discutieron las mociones presentadas.(19) En dicha vista, las partes ar-gumentaron sus respectivas posiciones y se sometió en evi-dencia la carta en la cual el Departamento de Justicia de Puerto Rico le informó al señor Luis Echevarría Arroyo de la confiscación del vehículo y la declaración jurada del agente que efectuó el arresto.
Mediante Resolución de 7 de agosto de 2000, el Tribunal de Primera Instancia declaró no ha lugar la solicitud de desestimación y de supresión de evidencia. En cuanto a esta última, el foro de primera instancia determinó que el Sr. Luis Echevarría Arroyo no tenía legitimación activa (standing) para solicitarla. (20)
Inconforme, el Sr. Luis Echevarría Arroyo presentó un *170recurso de Certiorari y Moción en Auxilio de Jurisdicción ante el Tribunal de Circuito de Apelaciones el 7 de septiem-bre de 2000.(21) Le imputó como error al foro de primera instancia el haber declarado no ha lugar la solicitud de desestimación y la de supresión de evidencia. Mediante Re-solución de 5 de diciembre de 2000, notificada y archivada en autos una copia el 6 de diciembre del mismo año, el tribunal intermedio apelativo denegó la expedición del auto solicitado y ordenó la continuación de los procedimientos.
El Sr. Luis Echevarría Arroyo recurrió oportunamente ante nos mediante un recurso de certiorari. Le imputó al foro intermedio apelativo la comisión de los errores si-guientes:(22)
1. Incurrió en gravísimo error el Tribunal de Circuito de Ape-laciones al resolver que un acusado no tiene capacidad jurídica para impugnar la actuación inconstitucional de agentes del Estado al realizar un registro ilegal en un automóvil de su propiedad por el mero hecho de no ser el dueño registral del mismo ante el Departamento de Transportación y Obras Pú-blicas, todo ello a pesar de que la [dlefensa hizo un ofreci-miento de prueba con el peticionario a los efectos [de] que el vehículo en controversia le pertenecía a él, lo cual a su vez nunca fue impugnado, refutado y de ningún modo puesto en duda por prueba alguna ofrecida por el Ministerio Público; y sin tampoco importarle el hecho [de] que el Estado reconoció un interés propietario del acusado sobre el referido vehículo al notificarle a él su derecho a impugnar civilmente la confisca-ción del mismo.
2. Incurrió en gravísimo error el Tribunal de Circuito de Ape-laciones al resolver que un acusado puede impugnar judicial-mente la actuación ilegal de agentes del Estado en un proce-dimiento de confiscación de un automóvil de su propiedad pero no puede impugnar esa misma actuación ilegal en un procedi-miento criminal que amenaza su libertad por alegada falta de capacidad jurídica, convirtiendo de esta forma a los [t]ribunales en cómplices de actos de desobediencia a nuestra Constitución. (Enfasis en el original.)
*171HH
La Regla 234 de Procedimiento Criminal, supra, esta-blece lo siguiente:
La persona agraviada por un allanamiento o registro ilegal podrá solicitar del tribunal al cual se refiere la Regla 233 la supresión de cualquier evidencia obtenida en virtud de tal allanamiento o registro, o la devolución de la propiedad, por cualquiera de los siguientes fundamentos:
(a) Que la propiedad fue ilegalmente ocupada sin orden de allanamiento o registro.
(b) Que la orden de allanamiento o registro es insuficiente de su propia faz.
(c) Que la propiedad ocupada o la persona o sitio registrado no corresponde a la descripción hecha en la orden de allana-miento o registro.
(d) Que no había causa probable para creer en la existencia de los fundamentos en que se basó la orden de allanamiento o registro.
(e) Que la orden de allanamiento fue librada o cumplimen-tada ilegalmente.
(f) Que es insuficiente cualquier declaración jurada que sir-vió de base a la expedición de la orden de allanamiento porque lo afirmado bajo juramento en la declaración es falso, total o parcialmente.
En la moción de supresión de evidencia se deberán exponer los hechos precisos o las razones específicas que sostengan el fundamento o fundamentos en que se basa la misma. El tribunal oirá prueba sobre cualquier cuestión de hecho necesaria para la resolución de la solicitud. De declararse con lugar la moción, la propiedad será devuelta, si no hubiere fundamento legal que lo impidiere, y no será admisible en evidencia en ningún juicio o vista. La moción se notificará al fiscal y se presentará cinco (5) días antes del juicio a menos que se de-mostrare la existencia de justa causa para no haberla presen-tado dentro de dicho término o que al acusado no le constaren los fundamentos para la supresión, o que la ilegalidad de^ la obtención de la evidencia surgiere de la prueba del fiscal. (En-fasis suplido.)
Esta disposición le permite a una persona acusada de delito y sometida al rigor de un procedimiento criminal a solicitar la supresión de la evidencia ocupada por el Estado en un registro o allanamiento efectuado en forma y manera *172que resulta en un agravio y violación a su derecho y garan-tía constitucional a una expectativa de intimidad y priva-cidad en determinadas áreas, lugares y propiedades.
La Constitución de Estados Unidos y la de Puerto Rico contienen protecciones contra registros y allanamientos irrazonables del Estado sobre las personas, sus casas, pa-peles y pertenencias.(23) El Estado llevará a cabo registros y allanamientos de propiedad privada siempre que exista causa probable apoyada en juramento o afirmación y un juez emita una orden a esos efectos.(24) Una incautación sin una orden judicial previa produce una presunción de inva-lidez sujeta a ciertas y limitadas excepciones, en las que figuran, entre otras, las siguientes: (1) el registro es incidental a un arresto legal; (2) el registro de un vehículo de motor cuando existe causa probable para creer que se transporta mercancía prohibida por ley y que ésta pueda ser destruida. (25) Un registro incidental y contemporáneo a su arresto legal no necesariamente está limitado a la persona del arrestado, sino que se extiende al área, al lugar o a la propiedad bajo su posesión, control y alcance inmediato.(26) El registro de un automóvil es una intrusión que la hemos considerado como menor en los derechos pro-tegidos por la cláusula constitucional contra los registros y allanamientos irrazonables, porque regularmente una persona tiene menos expectativa de intimidad y privacidad en un vehículo de motor, porque éste generalmente se destina a la transportación y raras veces sirve de depósito de efec-tos o pertenencias.(27) El propósito de estos derechos y ga-rantías constitucionales es el de proteger la esfera de la *173vida privada e intimidad de los ciudadanos frente a las actuaciones del Estado.(28) La Constitución de Puerto Rico dispone expresamente que la evidencia obtenida en viola-ción a dicha garantía constitucional no será admisible en los tribunales.(29)
La historia y propósitos de la Cuarta Enmienda de la Constitución de Estados Unidos —antecesora y concor-dante de la citada Sec. 10 del Art. II de la Constitución de Puerto Rico— salvaguarda la vida íntima y la santidad del hogar, pero no defiende el derecho de propiedad; protege seres humanos, no lugares. Lo determinante para activar esta protección constitucional es si existe algún interés personal sobre el objeto del allanamiento, registro o incau-tación, de modo que exhiba una expectativa de intimidad. Dicha garantía constitucional está orientada a proteger a la persona, en la intimidad de su hogar o propiedad, frente al abuso de poder del Estado. Se trata de proteger la inti-midad de las personas. Se refiere a aquella expectativa de privacidad que la persona tiene en una propiedad.(30) El Tribunal Supremo de Estados Unidos, siguiendo este crite-rio, consistentemente ha descartado barreras ficticias y procesales erigidas sobre conceptos propietarios.(31)
En 1951,(32) nos reafirmamos, siguiendo la doctrina pre-valeciente en los tribunales federales, en que la garantía constitucional contra registros ilegales es un derecho personal del poseedor u ocupante de la propiedad registrada, y que no habiéndose alegado en la moción sobre supresión y devolución de evidencia que los acusados allí, peticionarios ante nos, estuvieran en posesión y control de la propiedad registrada, no se violó ningún derecho constitucional que *174ellos pudieran tener y, por consiguiente, no podían atacar la validez del registro de la propiedad en posesión de otro, ni solicitar la supresión de la evidencia así obtenida.
Las referidas garantías constitucionales, así como la so-licitud de supresión de evidencia, no pueden ser utilizadas por todo acusado. Es necesario que éste posea legitimación activa (standing) para así hacerlo. Para poder invocar la garantía constitucional contra registros, allanamientos e incautaciones irrazonables, es necesario que la persona tenga una expectativa razonable de intimidad en el lugar, objeto o propiedad registrada.(33)
El Tribunal Supremo de Estados Unidos, al resolver controversias relacionadas con la violación a la Enmienda Cuarta de la Constitución federal, ha establecido que para tener legitimation activa (standing) es necesario que: (1) la invoque la persona que sufrió el agravio; (2) que dicha persona tenga una expectativa de intimidad sobre el lugar re-gistrado, o (3) que la persona tenga un interés propietario sobre el lugar u objeto registrado.(34) No obstante, el hecho de que una persona tenga un interés propietario sobre el objeto o lugar registrado no le otorga, necesariamente, le-gitimación activa (standing) para solicitar la supresión de la evidencia ocupada.(35) Es necesario que la persona, ade-más, posea una expectativa razonable de que el Estado no intervendría con el lugar registrado o, en otras palabras, que abrigue una expectativa razonable de intimidad.(36) El interés propietario es un elemento a tomarse en considera-ción al determinar si el promovente de la moción de supre-*175sión de evidencia tiene legitimación activa {standing).(37) No obstante, no es determinante si no tiene, además del interés propietario, una expectativa razonable de intimi-dad en el lugar o propiedad registrada. No se configura la legitimación activa (standing) para ello, pues no es acree-dor de esa protección constitucional.(38)
En repetidas ocasiones hemos resuelto que para disfru-tar de la protección constitucional contra registros e incau-taciones irrazonables de la Constitución de Puerto Rico, es necesario abrigar una expectativa razonable de intimidad sobre el lugar, el objeto o la propiedad registrada por el Estado.(39) La determinación de si una persona tiene una expectativa razonable de intimidad sobre un determinado lugar, objeto o propiedad hay que realizarla caso a caso. Para ello, es necesario hacer un balance de los intereses en juego.!40) Los hechos particulares de cada caso son esencia-les para determinar si al promovente de una moción de supresión de evidencia le asistía la protección constitucio-nal al momento del registro. Hemos establecido los crite-rios que deben ser considerados, al momento de determinar si una persona tiene una expectativa de intimidad razona-ble y suficiente para hacerlo acreedor de la referida garan-tía constitucional.!41) Los factores establecidos son los si-guientes: (1) el lugar registrado o allanado; (2) la naturaleza y el grado de la intrusión en la intervención; (3) el propósito u objetivo de la intervención; (4) si la conducta de la persona era indicativa de una expectativa subjetiva de intimidad; (5) la existencia de barreras físicas que res-trinjan la entrada o visibilidad del lugar registrado; (6) la *176cantidad de personas que tienen acceso legítimo al lugar registrado, y (7) las inhibiciones sociales relacionadas con el lugar registrado^42)
HH HH HH
El Art. 4 de la Ley Uniforme de Confiscaciones de 1988,(43) dispone lo siguiente:
La notificación se hará en forma fehaciente dentro de quince (15) días a partir de la entrega del informe redactado por los Oficiales del Orden Público relacionado con la investigación requerida por las sees. 3201 et seq. del Título 9, conocidas como “Ley para la Protección de la Propiedad Vehicular”, y su envío se hará por correo con acuse de recibo a la dirección conocida del dueño, encargado o persona con derecho o interés en la propiedad ocupada. (Énfasis suplido.)
Recientemente tuvimos la oportunidad de interpretar dicho estatuto. Resolvimos, que el propósito del requisito de la notificación de una confiscación es brindarle la opor-tunidad al dueño, al que se considere dueño, al encargado o al que tenga algún interés o derecho sobre la propiedad confiscada para que exponga las defensas válidas en contra de la confiscación.(44) La razón detrás de la enunciada norma es garantizar que no se prive a los ciudadanos de su propiedad sin un debido proceso de ley.
¿Reconoció el Estado al aquí peticionario un interés so-bre el vehículo confiscado cuando le notificó la confisca-ción? Contestamos dicha interrogante en la afirmativa. El procedimiento establecido en el referido estatuto dispone que el funcionario que realiza la confiscación deberá noti-ficar la ocupación al dueño, al que se considere dueño o a cualquier persona con interés en la propiedad, como lo es el acreedor condicional o hipotecario. A esos efectos, el Art. 3 *177de la citada Ley Uniforme de Confiscaciones de 1988(45) dispone lo siguiente:
(2) El funcionario bajo cuya autoridad se efectúa la ocupa-ción o la persona en la que él delegue notificará el hecho de la ocupación y la tasación o valor estimado de la propiedad ocu-pada a las personas siguientes:
(a) Aquellas que por las circunstancias, información y creen-cia, el funcionario considere como dueños, y
(b) en los casos de vehículos de motor, se notificará además al dueño según consta en el Registro de Vehículos del Depar-tamento de Transportación y Obras Públicas y al acreedor con-dicional que a la fecha de la ocupación haya presentado su contrato para ser archivado. Además, en los casos que aplique, se notificará al acreedor hipotecario de un vehículo de motor cuando se haya cumplido con lo dispuesto en la sec. 1874 del Título 30. (Énfasis suplido.)
Al examinar estas disposiciones estatutarias, nos perca-tamos y puntualizamos que dirigen la notificación hacia el dueño del bien confiscado o aquella persona que el Estado entiende y reconoce como que es el dueño o que tiene un interés legítimo sobre la propiedad confiscada. Esta conclu-sión encuentra su fundamento en la interpretación armó-nica e integral de las diferentes disposiciones contenidas en el estatuto.
Resulta forzoso concluir que, una vez realizada la noti-ficación de la confiscación a un ciudadano, el Estado le re-conoce a la persona notificada un interés sobre la propie-dad confiscada en alguna de las situaciones establecidas en el referido estatuto. Negrón v. Srio. de Justicia, supra.
Ahora bien, ¿qué efecto tiene la notificación de la confis-cación del referido vehículo al aquí peticionario sobre su alegado derecho a presentar una moción de supresión de la evidencia ocupada en él? Veamos.
Ciertamente, el Estado le reconoció al aquí peticionario un interés legítimo sobre el bien mueble confiscado. El he-*178cho de que le haya sido reconocido tal interés sobre dicho bien, sólo configura uno de los elementos que considerará la autoridad judicial, a los efectos de si está presente la protección constitucional aludida, y no le confiere por sí solo el derecho para solicitar la supresión de la evidencia ocupada. El ser propietario de un vehículo de motor no necesariamente implica que se tenga una expectativa de intimidad en él. Además de ser el dueño, hay que tener la posesión, el control y el alcance inmediato de esa propiedad y una creencia razonable de que el Estado no intervendrá con ella. Es necesario que el promovente esté efectiva-mente protegido por la garantía constitucional contra re-gistros e incautaciones irrazonables, por albergar una ex-pectativa razonable de intimidad sobre la propiedad o el lugar intervenido.(46) Por lo tanto, la mera notificación de la confiscación del vehículo no le confiere por sí solo el de-recho al aquí peticionario para solicitar la supresión de la evidencia.
IV
La Regla 234 de Procedimiento Criminal, supra, esta-blece que en la moción de supresión de evidencia se deberán exponer los hechos precisos o las razones específicas que sostengan el fundamento o fundamentos en que ésta se fundamenta. Del historial legislativo de la Ley Núm. 65 de 5 de julio de 1988, la cual enmendó la antes mencionada regla para incluir esa disposición, surge que el propósito del estatuto fue evitar las dilaciones innecesarias del pro-ceso judicial que provocan la presentación, por parte de los imputados de delito, de mociones sin fundamentos legales legítimos.
*179En Pueblo v. Maldonado, Rosa, 135 D.P.R. 563 (1994), resolvimos que debido a la enmienda realizada a la Regla 234 de Procedimiento Criminal, supra, cuando no se ale-gan de manera específica y detallada los hechos en que se fundamenta la solicitud de supresión de la evidencia ocu-pada, se puede disponer de ella sin necesidad de celebrar una vista para discutirla. El Tribunal de Primera Instan-cia puede disponer de una moción de supresión de eviden-cia, sin la celebración de una vista evidenciaría, cuando de las alegaciones de la moción surja que el promovente no tiene derecho a solicitar la supresión. (47)
En Pueblo v. Blase Vázquez, 148 D.P.R. 618 (1999), re-solvimos que el tribunal está obligado a celebrar una vista evidenciaría para discutir una moción de supresión de evi-dencia cuando en ésta se alega que el Estado no tenía una orden para registrar determinado lugar u objeto. En dicha vista, el Ministerio Público tiene que demostrar las razo-nes justificadas para realizar el registro sin orden, ya que se presume inválido.(48) No obstante, esta obligación del Estado se activa una vez el promovente alega al tribunal, en forma específica y detallada, que tenía una expectativa personal razonable de intimidad en el lugar u objeto regis-trado y cómo fue agraviado por el Estado. Veamos.
La Regla 234 de Procedimiento Criminal, supra, esta-blece las circunstancias bajo las cuales procede la supre-sión de la evidencia. Alegar en la moción una de esas cir-cunstancias, en ausencia de hechos específicos que configuren el agravio sufrido que lo habilita y capacita para utilizar el mecanismo allí dispuesto, no es suficiente para mover la maquinaria judicial a celebrar una vista para discutir la moción, según expusimos en Pueblo v. Maldonado, Rosa, supra. Es imperativo que se le presente al Tribunal de Primera Instancia un caso prima facie de re-*180gistro irrazonable, por haber infringido la garantía del so-licitante a su expectativa razonable de intimidad. Para esto, es necesario alegar en la moción, de manera especí-fica y detallada, aquellos hechos que hacen acreedor al pro-movente de la solicitud de supresión de evidencia por tener una expectativa razonable de intimidad en el lugar registrado. Ciertamente, esos hechos son los que configu-ran la legitimación activa del promovente, ya que en au-sencia de expectativa razonable de intimidad no hay pro-tección constitucional y, por ende, no procede la supresión de la evidencia por no existir el agravio considerado en la Regla 234 de Procedimiento Criminal, supra, que le per-mite levantar tal pedimento. Para poder presentar válida-mente una moción de supresión de evidencia al amparo de la Regla 234 de Procedimiento Criminal, supra, es impera-tivo que la moción cumpla con lo antes indicado. De lo con-trario, tal moción no descansaría ni se apoyaría sobre tal agravio, y tendría que ser declarada no ha lugar sin mayor consideración.
De los hechos de este caso surge que el vehículo de motor que fue objeto de registro, por parte del agente del or-den público, no está inscrito a nombre del señor Luis Eche-varría Arroyo en el Departamento de Transportación y Obras Públicas. No obstante, el Departamento de Justicia le reconoció un interés sobre el referido vehículo al notifi-carle su confiscación. La declaración jurada del agente del orden público ubica por sólo unos minutos al señor Eche-varría Arroyo en los alrededores del vehículo registrado. Sin embargo, de dicho documento surge que el vehículo de motor registrado se encontraba bajo el control, posesión y alcance inmediato del Sr. Pedro Santiago Pérez. De ahí se desprende que quien podía tener, como acusado, legitima-ción activa para solicitar la supresión de la evidencia ocu-pada como consecuencia del registro del referido vehículo, era el señor Santiago Pérez. El aquí peticionario no alegó, *181en forma específica y detallada, en su moción de supresión de evidencia los hechos particulares que configuran su ex-pectativa de intimidad en el vehículo registrado y la forma en que el Estado se la infringió y, por ende, lo agravió. No especificó en qué forma él mantenía la posesión, control y alcance inmediato sobre el vehículo registrado. En la refe-rida moción de supresión de evidencia, el promovente se apoyó en el hecho de que el registro fue ilegal porque se realizó sin una orden. Si bien es cierto que un registro sin orden se presume ilegal, no procede que el Tribunal de Pri-mera Instancia considere la moción de supresión de evi-dencia si ésta padece de ausencia total de alegaciones tác-ticas que demuestren de su faz que el promovente tenía una expectativa razonable de intimidad en la propiedad registrada, o sea, que era acreedor de la protección consti-tucional y, por lo tanto, que tenía legitimación activa para interponer la moción. Al no hacerlo, no colocó al Tribunal de Primera Instancia en posición de continuar con la con-sideración y atención de la moción de supresión de evidencia. Surge de la minuta de la vista celebrada, que el aquí peticionario argüyó, como elemento para acreditar su legitimación activa, que el Estado le notificó de la confisca-ción del vehículo.
El efecto práctico de lo que la Mayoría resuelve es que tiene legitimación activa para presentar una moción de su-presión de evidencia ocupada o incautada en un registro a un vehículo de motor aquel acusado que el Estado recono-ció prima facie, cuando menos, como “dueño” o como una persona con “derecho o interés” sobre el mismo en un pro-cedimiento de confiscación, aunque no alegue, ni mucho menos demuestre, que al momento de tal registro tenía su posesión, control y alcance inmediato. Con profundo res-peto, no compartimos tal óptica. Somos del criterio que la Mayoría está extendiendo el disfrute de un derecho y ga-rantía constitucional a un acusado, que no le asiste. De *182decretarse con lugar por el Tribunal de Primera Instancia lo que el peticionario pretende, se estaría suprimiendo la evidencia ocupada en una propiedad que del expediente de autos surge que estaba bajo la posesión, control y alcance inmediato de otra persona. Se estaría beneficiando de la intervención ilegal y el agravio por el Estado a otra persona a su derecho a la privacidad e intimidad. .
V
Por los fundamentos antes expuestos, confirmaríamos la resolución recurrida, emitida por el Tribunal de Circuito de Apelaciones, así como aquella dictada por el Tribunal de Primera Instancia, por entender que no erró este último al declarar no ha lugar la moción de supresión de evidencia por falta de legitimación activa de su promovente.

(1) 34 L.P.R.A. Ap. II.


(2) Apéndice del recurso de certiorari, pág. 54.


(3) íd.


(4) íd.


(5) íd.


(6) íd.


(7) íd.


(8) íd.


(9) íd., pág. 55.


(10) íd.


(11) íd., pág. 40.


(12) 24 L.P.R.A. see. 2401.


(13) Apéndice del recurso de certiorari, pág. 40.


(14) íd., pág. 58.


(15) íd, pág. 42.


(16) íd., pág. 44.


(17) íd., pág. 49.


(18) íd., pág. 51.


(19) íd., pág. 56.


(20) íd., pág. 38.


(21) íd„ pág. 12.


(22) Véase Recurso de certiorari, págs. 8-9.


(23) Véanse: Emda. Art. IV, Const. EE. UU., L.P.R.A., Tomo 1, pág. 182; Sec. 10, Art. II, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, págs. 310-311.


(24) íd.


(25) Pueblo v. Rivera Rivera, 117 D.P.R. 283 (1986); Pueblo v. Costoso Caballero, 100 D.P.R. 147 (1971).


(26) íd.


(27) íd. Nótese que de la declaración jurada del agente del orden público que intervino surge que el vehículo de motor en cuestión estaba siendo utilizado para depositar la mercancía prohibida por ley.


(28) Pueblo v. Yip Berríos, 142 D.P.R. 386 (1997).


(29) Véase Art. II, Const. E.L.A., supra.


(30) Pueblo v. Ortiz Rodríguez, 147 D.P.R. 433 (1999); Pueblo v. Pérez Narváez, 130 D.P.R. 618, 623 (1992); Pueblo v. Vargas Delgado, 105 D.P.R. 335, 338 (1976).


(31) íd.; Schneckloth v. Bustamonte, 412 U.S. 218, 242 (1973); Warden v. Hayden, 387 U.S. 294, 301, 304 (1967).


(32) Pueblo v. Monzón, 72 D.P.R. 72, 74 (1951).


(33) Pueblo v. Yip Berrios, supra; Pueblo v. Ramos Santos, 132 D.P.R. 363 (1992); Pueblo v. Dolce, 105 D.P.R. 422 (1976).


(34) Alderman v. U.S., 89 S. Ct. 961 (1969); Rakas v. Illinois, 99 S. Ct. 421 (1978); U.S. v. Padilla, 113 S. Ct. 1936 (1993).


(35) U.S. v. Salvucci, 100 S. Ct. 2547 (1980).


(36) Rakas v. Illinois, supra; U.S. v. Salvucci, supra; Rawlings v. Kentucky, 100 S. Ct. 2556 (1980).


(37) U.S. v. Salvucci, supra; Rawlings v. Illinois, supra.


(38) íd.


(39) Pueblo v. Bonilla, 149 D.P.R. 318 (1999); Pueblo v. Camilo Meléndez, 148 D.P.R. 539 (1999); Pueblo v. Ramos Santos, 132 D.P.R. 363 (1992); Pueblo v. Rivera Colón, 128 D.P.R. 672 (1991); Pueblo v. Castro Rosario, 125 D.P.R. 164 (1990); Pueblo v. Malavé González, 120 D.P.R. 470 (1988); Pueblo v. Monzón, 72 D.P.R. 72 (1951).


(40) Pueblo v. Camilo Meléndez, supra.


(41) Pueblo v. Camilo Meléndez, supra; Pueblo v. Rivera Colón, supra.


(42) íd.


(43) 34 L.P.R.A. sec. 1723b.


(44) Negrón v. Srio. de Justicia, 154 D.P.R. 79 (2001).


(45) 34 L.P.R.A. sec. 1723a.


(46) Pueblo v. Bonilla, supra; Pueblo v. Camilo Meléndez, supra; Pueblo v. Ramos Santos, supra; Pueblo v. Rivera Colón, supra; Pueblo v. Castro Rosario, supra; Pueblo v. Malavé González, supra; Pueblo v. Monzón, supra.


(47) E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Uni-dos, Ira reimpresión, Bogotá, Ed. Forum, 1995.


(48) íd.